NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         FEB 03 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




MARJORIE KNOLLER,                                No. 14-16449

              Petitioner - Appellant,            D.C. No. 3:12-cv-00996-JST

  v.
                                                 MEMORANDUM*
WALTER MILLER, Warden, Valley State
Prison for Women,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                    Argued and Submitted November 16, 2015
                            San Francisco, California

Before: McKEOWN, RAWLINSON, and DAVIS,** Circuit Judges.

       Appellant Marjorie Knoller (Knoller) was convicted by a jury of second-

degree murder, involuntary manslaughter, and ownership of a mischievous animal



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
causing death. She challenges the district court’s denial of her federal habeas

petition.

       We agree with the district court that the California Court of Appeal did not

unreasonably apply clearly established federal law when it determined that a

limitation on defense counsel’s ability to make objections during the end of the

Government’s closing rebuttal argument did not rise to the level of structural error.

See United States v. Cronic, 466 U.S. 648, 659 (1984) (explaining that structural

error occurs only when there is a complete deprivation of counsel). Note 25 of the

Cronic opinion does not override the clear holding of the case as a whole. See

Glebe v. Frost, 135 S. Ct. 429, 431 (2014) (holding that “complete denial of

summation amounts to structural error” and that existing case law did not clearly

establish the restriction of summation as structural error) (emphases in the

original).

       The California Court of Appeal did not unreasonably determine

harmlessness under Chapman v. California, 386 U.S. 18 (1967). See Davis v.

Ayala, 135 S. Ct. 2187, 2199 (2015) (clarifying that when a state court concludes

that “any federal error was harmless beyond a reasonable doubt under Chapman,”

we “may not award habeas relief under § 2254 unless the harmlessness

determination itself was unreasonable”) (citation omitted) (emphasis in the


                                          2
original)). Undoubtedly, the trial judge’s threat of incarceration for further

objection, coupled with the prosecutor’s inappropriate argument, rose to the level

of constitutional error. However, Knoller has not established “actual prejudice or

that no fairminded jurist could agree with the state court’s application of

Chapman.” Id. at 2203.

      AFFIRMED.




                                           3